PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/567,861
Filing Date: 11 Sep 2019
Appellant(s): INTERNATIONAL BUSINESS MACHINES CORPORATION



__________________
Andrew D. Wright (Reg. No. 58,267)
Andrew M. Calderon (Reg. No. 38,093) 
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/09/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 12/08/2021 from which the appeal is taken have been modified by the appeals brief decision dated 07/26/2022. A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

RESTATEMENT OF REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 6, 8-10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over the “ARPO The Robot For All Kids – Evil Germs || Videos For Kids” YouTube video hereafter referred to as ARPO in view of the “Cleaning Robot Animation.wmv” YouTube video hereafter referred to as Cleaning Robot in view of U.S. 2018/0325385 to Deterding et al.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the ARPO reference in view of the Cleaning Robot reference in view of U.S. 2018/0325385 to Deterding et al. and further in view over U.S. 2019/0252078 to Schubert et al.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the ARPO reference in view of the Cleaning Robot reference in view of U.S. 2018/0325385 to Deterding et al. further in view over U.S. 2019/0252078 to Schubert et al. and further in view of U.S. Patent No. 10,362,769 to Kartoun et al.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the ARPO reference in view of the Cleaning Robot reference in view of U.S. 2018/0325385 to Deterding et al. further in view over U.S. 2019/0252078 to Schubert et al. and further in view of U.S. 2017/0043048 to Fang.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the ARPO reference in view of the Cleaning Robot reference in view of U.S. 2018/0325385 to Deterding et al. further in view over U.S. 2019/0252078 to Schubert et al. and further in view of U.S. 2020/0397341 to Tatavarti et al.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
Claims 1-20 were previously rejected to in the Final Office Action of 12/08/2021 under 35 U.S.C. 101. After further discussion in an appeals conference on 07/26/2022, Examiner has chosen to withdraw the 35 U.S.C. 101 for being directed towards a practical application.

(2) Response to Arguments
Appellants’ 103 arguments begin on page 14 and end on page 37 of the filed Appeals Brief of 05/09/2022. Appellants argue a. – h. below with respect to claims 1-19, and Appellants argue i. with respect to claim 20. Examiner has also responded to each argument below:

ARPO is not prior art
Appellants state that the ARPO reference does not qualify as art under 35 U.S.C. 102(a)(1) stating that there is no evidence that an actual workable invention was contemplated. Examiner respectfully disagrees however as this video both outlines the functionality of the robot and was made available to the public before the filing date of the present invention. Additionally, Appellants state that the art is not enabling and previously cited MPEP 2121. Examiner respectfully disagrees and also cites MPEP 2121, more specifically, sections I. and II. of MPEP 2121.01. The bar for proving non-enablement is high. Section I. of MPEP 2121.01 explains that prior art is presumed to be enabling. The burden of proof has not been met with regards to being non-enabled.

ARPO does not teach determining a health status of a person as claimed
Appellants argue that ARPO does not explicitly teach the “determining a health status” steps in each of the independent claims. Appellants state that there is no information about a person/plurality of persons is analyzed by the robot in ARPO. Examiner however respectfully disagrees. Again, the claims are written broadly and do not describe what this information is. ARPO discloses a robot that is providing soup to a sick person. The robot does not provide this to the baby within the video as the robot has determined which of the two (the baby and the boy in the bed) are sick. The “information” here that is being used to make this determination is broad, thus the reference meets this as the robot does this determination by visually analyzing information of the person.

ARPO does not teach that the person is sick as claimed
Appellants argue that ARPO does not explicitly teach the “determining, by the computing device, that the person is sick” steps in each of the independent claims. Appellants state that Examiner has not asserted that the robot inherently performs this function. Examiner however respectfully disagrees. Again, the claims are written broadly. ARPO discloses a robot that is providing soup to a determined sick person. The robot does not provide the soup to the baby within the video, thus the robot determined that the boy is the sick based on a health status of the boy. The claimed determination of a sick status is very broad and the ARPO reference meets this particular limitation.

ARPO does not teach obtaining digital images of the person as claimed
Appellants argue that ARPO does not explicitly teach the “in response to determining….obtaining digital images” steps in each of the independent claims. Appellants state that Examiner has not asserted that the robot inherently performs this function. Examiner however respectfully disagrees. Again, the claims are written broadly. ARPO discloses a robot that is visually analyzing the environment using visual sensors (cameras) which help it detect objects in its environment. To further support this, there is a clip within the video that shows a perspective from the robot where the robot views the boy on the bed with a contaminated tissue in his hand. Accordingly, the robot is obtaining digital images here. The robot also does this after it determines that the boy is sick as the robot is constantly obtaining digital images as it views its environment. The claimed obtaining of digital images is very broad and the ARPO reference meets this particular limitation.

ARPO does not teach determining body movements of the person as claimed
Appellants argue that ARPO does not explicitly teach the “determining, by the computing device, body movements” steps in each of the independent claims. Appellants state that Examiner has not asserted that the robot inherently performs this function. Examiner however respectfully disagrees. Again, the claims are written broadly. ARPO discloses a robot that is visually analyzing the environment (using its camera to visually detect its surrounding). The robot is able to determine body movements of the sick boy as it detects that the boy performed an action of nasal excretion into a tissue. The claimed determination of body movements is very broad and the ARPO reference meets this particular limitation.

ARPO does not teach determining that the person performed a germ-transmitting activity as claimed
Appellants argue that ARPO does not explicitly teach the “determining, by the computing device, that the person determined to be sick performed a germ-transmitting activity” steps in each of the independent claims. Appellants state that Examiner has not asserted that the robot inherently performs this function. Additionally, Appellants state that the determination is not of a germ-transmitting activity but of a projectile-determined activity. Examiner however respectfully disagrees. Again, the claims are written broadly. A germ-transmitting activity can be any activity that a human performs as humans themselves are made up of microorganisms. Sitting on a chair in a doctor’s office (where doctors use disposable paper to cover the chairs, and dispose of them after the patient has left) is indicative of this. Furthermore, paragraph [0073] of Appellants’ specification describes that a germ transmitting activity may be a sneeze/cough. Thus the activity of body movements themselves may be considered germ-transmitting activities. ARPO discloses that the robot determines both a sneeze into the tissue and then avoidance of the tissue as it is projected in the robot’s direction. The portion of the video where the robot views the tissue does have an audio clip stating that there’s an incoming projectile but that does not discredit that the robot has determined that the sick person performed disease transmitting activities of both sneezing into the tissue and throwing that tissue. Throughout the entire video, the robot is avoiding the germs produced by the sick boy. The claimed determination of a germ-transmitting activity is very broad and the ARPO reference meets this particular limitation.

Cleaning Robot is not prior art
Appellants state that Cleaning Robot reference does not qualify as art under 35 U.S.C. 102(a)(1) stating that this reference does not contain technical information regarding how the robot functions. Examiner respectfully disagrees however as this video both illustrates the functionality of the robot and was publicly disclosed before the filing date of the present invention. Additionally, Appellants state that the art is not enabling and previously had cited MPEP 2121. Examiner respectfully disagrees and also cites MPEP 2121, more specifically, sections I. and II. of MPEP 2121.01. The bar for proving non-enablement is high. Section I. of MPEP 2121.01 explains that prior art is presumed to be enabling. The burden of proof has not been met with regards to being non-enabled.

Cleaning Robot does not teach deploying a remote cleaning robot as claimed
Appellants argue that ARPO does not explicitly teach the “deploying, by the computing device, a remote cleaning robot” steps in each of the independent claims. Examiner however respectfully disagrees as the claims are written broadly. Examiner used the Cleaning Robot reference to teach that a robot was deployed to clean a contaminated area by the computing device which was also determined to be the robot in the Cleaning Robot reference. Appellants argued that the reference did not show that robot was separate from the computing device, thus the reference did not show a deploying of a separate entity. Examiner however would like to point out that the claims themselves do not explicitly restrict the robot from being a separate entity from the computing device. The robot could be located in a remote location from the contaminated area. Thus, the claimed deploying step involving a remote cleaning robot is very broad and the Cleaning Robot reference meets this particular limitation.

Path of clumps is not taught in claim 20
Appellants argue that ARPO does not explicitly teach the “determining the potentially contaminated area by determining a path of clumps of respiratory droplets” step in claim 20. Examiner however respectfully disagrees. This limitation is written broadly. First, clumps of respiratory droplets are not necessarily airborne and can be directed towards a tissue with nasal excretion within in it. The air used to force the nasal excretion out contains respiratory droplets, so by extension, the contaminated tissue can be the clump of respiratory droplets. Second, a determination of a potentially contaminated area by determining a path of clumps of respiratory droplets can refer to a determination of the end destination of the tissue along a projectile path. The determination of the path is not explicitly tying in that the potentially contaminated area is the entire path. The potentially contaminated area may be directed to a point on that path, but nonetheless, it is determined by the path. The limitation is broad and the cited ARPO reference meets this particular limitation. Lastly, Appellants argue that there would not have been apparent to modify ARPO to determine a path of droplets when it did not teach this. Examiner however respectfully disagrees in view of the above explanation as the ARPO reference is directed towards a path of clumps of respiratory droplets. Further, Tatavarti may be used to modify the ARPO reference to determine the size of the particles or drops since it would result in “diagnosing, prognosing, and treating respiratory disease and disorders.”


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/EVANGELINE BARR/Acting Supervisory Patent Examiner, Art Unit 3626B
                                                                                                                                                                                                        /ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.